IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


READING BLUE MOUNTAIN AND             :   No. 432 MAL 2020
NORTHERN RAILROAD,                    :
                                      :
                   Petitioner         :   Petition for Allowance of Appeal
                                      :   from the Order of the
                                      :   Commonwealth Court
             v.                       :
                                      :
                                      :
SEDA-COG JOINT RAIL AUTHORITY AND     :
BOARD OF SEDA-COG JOINT RAIL          :
AUTHORITY, SUSQUEHANNA UNION          :
RAILROAD COMPANY, AND CARLOAD         :
EXPRESS, INC.,                        :
                                      :
                   Respondents        :

READING BLUE MOUNTAIN AND             :   No. 433 MAL 2020
NORTHERN RAILROAD,                    :
                                      :
                   Petitioner         :   Petition for Allowance of Appeal
                                      :   from the Order of the
                                      :   Commonwealth Court
             v.                       :
                                      :
                                      :
SEDA-COG JOINT RAIL AUTHORITY AND     :
BOARD OF SEDA-COG JOINT RAIL          :
AUTHORITY, SUSQUEHANNA UNION          :
RAILROAD COMPANY, AND CARLOAD         :
EXPRESS, INC.,                        :
                                      :
                   Respondents        :


                                 ORDER



PER CURIAM
     AND NOW, this 11th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.




                     [432 MAL 2020 and 433 MAL 2020] - 2